DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 09/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10/182,591 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Application Status
Amended claim 1-3, 5-8, 10-17 and 20 are under examination.
Claim 4, 9, 18 and 19 are cancelled.
Claim 1-3, 5-8, 10-17 and 20 are rejected. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant has amended claim 1 to recite new limitation in claim 1, line 11-14; however Applicant has not provided underlining or mark up to denote the amendments in line 11-14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-8, 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fase, Jr. et al. (USPGPub 2015/0351434 A1) in view of Mateus et al. (USPGPub 2014/0120208 A1).
Regarding claim 1 and 10
With respect to the limitation in claim 1, “…wherein at least one of the outer shell and the inner filling comprises grain-based flour or cereal…”, Fase, Jr. et al. teach that the substrate (outer shell) comprising corn, oats and rice ([0016]) which are cereal grains. Additionally, Fase, Jr. et al. teaches the filling comprising corn ([0016]) which is a cereal grain. 
Fase, Jr. et al. teach a ready to eat product ([0042]) comprising an outer substrate (outer shell) comprising at least one first legume, comprising chickpeas ([0016]) and an inner filling comprising at least on second legume comprising chickpeas ([0016]). 
Fase, Jr. fails to teach that the outer substrate or shell comprises at least one first additive selected from the group consisting of vitamins and minerals, wherein the at least one additive is not a part of the at least one first legume as well as that the inner filling comprises at least one second additive selected from the group consisting of vitamins and minerals, wherein the at least one second additive is not a part of the at least one second legume. Fase, Jr. et al. also fail to expressly disclose that the inner filling is creamy.
However, Mateus et al. teach bite-size nutritional products having a dough portion and a semi-liquid filling, wherein the filling (inner filling) is encased by the dough portion (outer shell) (abstract; [0004]). With respect to the semi-liquid filling (inner filling) may be in the form of a cream and may be selected from a group consisting of peanut butter (abstract; [0007]). Mateus et al. also teach that the dough (outer shell) may contain peanut meal [0006]. The nutritional product is a delicious tasting, health-conscious snack which may include optional additional ingredients including minerals and/or vitamins (abstract; [0070]). For instance, Mateus et al. teach providing active ingredients such as vitamins and minerals to the dough or filling as well as an embodiment wherein vitamins can be added to the filling in order to achieve advantageous effects ([0115] and [0121]). With respect to claim 10, Because Fase, Jr. et al. teach that the filling comprises at least one of a legume, it would have been 
Both Fase, Jr. et al. and Mateus et al. teach ready to eat food products comprising a dough, which may contain legumes and a legume-based filling encased by the dough. It would have been obvious to add vitamins and/or minerals as separate supplemental ingredients to both the outer substrate comprising a legume and the inner legume-based filling of the food product of Fase, Jr. et al. to create a healthier, fortified product, because Mateus et al. teach similar products which can have added vitamins and/or minerals to make the product more nutritional and stable. In addition, to the extent that Fase, Jr. et al. fails to expressly teach a creamy filling, it would have been obvious to use a creamy legume based inner filling, because Mateus et al. teach that creamy fillings were suitable for similar coextruded products at the time of filing. 
With respect to the new limitation of “…shelf-stable…” as recited in line 20 and “…wherein the product has a shelf-life of at least 3 months…” as recited in line 21; as Fase, Jr. et al. as modified by Mateus et al. uses like materials in a like manner as claimed, it would therefore be expected that the food product will have the same characteristics claimed, particularly the shelf-stable and shelf-like of at least 3 months, absent a showing otherwise. 
Regarding claims 2 and 6-7
Regarding claims 3 and 5, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1, wherein the outer substrate/shell comprises at least one first legume. Because Fase, Jr. et al. teach that the substrate comprises at least one of a legume, it would have been obvious and well within the skill level of one having ordinary skill in the art to select any edible legume, including known and readily available soybean as the legume. 
Regarding claim 8, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1, wherein the inner filling is legume based. Because Fase, Jr. et al. teach a legume-based filling, it would have been obvious and well within the skill level of one having ordinary skill in the art to select any edible legume.
Regarding claim 11, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1. According to Fase, Jr. et al., the dough substrate (outer shell) can be made from chickpeas and the legume-based filling (inner filling) can be made from chickpeas ([0016]). Thus, the modified Fase, Jr. et al. teach that the at least one first legume and the at least one second legume are the same. 
Regarding claim 12, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1. According to Fase, Jr. et al., the dough substrate (outer shell) can be made from the chickpeas and the legume-based filling (inner filling) can be made from beans ([0016]). Thus, the modified Fase, Jr. et al. teach that the at least one first legume and the at least one second legume are different.
Regarding claim 14, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1. The product can be in a plurality of shapes, including a rectangular prism and a triangular prism ([0016] and [0146]). 
Regarding claim 15, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1. Because Fase, Jr. et al. teach that the substrate (outer shell) comprises at 
Regarding claim 16, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1. Fase, Jr. et al. teach that the substrate (outer shell) to filling mass ratio is about 90:10 to about 50:50 [0007]. Thus, the modified Fase, Jr. et al. teach wherein the amount of the substrate (outer shell) in the product overlaps with the respective claimed range. 
Regarding claim 17, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1. Fase, Jr. et al. teach that the substrate (outer shell) is submerged in oil during the par frying and final frying steps ([0043]). Thus, the reference suggests an oil layer that coats at least a portion of the outer shell. 
Regarding claim 20, Fase, Jr. et al. teach that the legume substrate (outer shell) is about 30 to 50 wt% water on a total substrate weight basis, while the legume-based filling comprises a moisture content of less than 60 wt% of the total filling weight ([0007]). In addition, Fase, Jr. et al. also discuss the need for a low moisture filling in the substrate, in order to ensure that the filling does not produce too much steam, cause the dough to explode, cause the dough to expand too much, cause the dough to become soggy, or cause other textural problems in the dough ([0012]; [0015]). Therefore, it would have been obvious to use a filling with a low moisture content wherein the moisture content is substantially less than the moisture content of the dough substrate/outer shell in order to control the textural properties of the final product. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fase, Jr. et al. (USPGPub 2015/0351434 A1) and Mateus et al. (USPGPub 2014/0120208 A1) as applied to claim 1 above, in view of Chambers et al. (USPN 4,275,647).
Regarding claim 13, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1, comprising a coextruded legume substrate and legume-based filling. However, Fase, Jr. et al. as modified by Mateus et al. fail to teach wherein the bulk density of the product is 0.1 kg/liter to 2 kg/liter. 
Chambers et al. teach co-extruded center-filled food products having a rigid, baked outer shell and a core of edible filling material (abstract; column 1, lines 53-68). The center-filled product has a relatively high bulk density of about 10-50 lbs. per cub. ft. (0.16 kg/L to 0.8 kg/L) (column 8, lines 15-16). 
Both the modified Fase, Jr. et al. and Chambers et al. teach co-extruded food products with an outer shell and an inner filling. It would have been obvious to manufacture the product of the modified Fase, Jr. et al. to have a bulk density of 0.16 kg/L to 0.8 kg/L, because Chambers et al. teach that this was a suitable bulk density for similar food products with an outer shell and inner filling.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant assert “ ... Claim 1, as amended herein, recites that the product is a shelf-stable ready-to-eat food, which has a crispy outer shell. Fase does not disclose or suggest such a product. Fase is directed to stuffed fries and other stuffed products such as, e.g., a filled chicken strip. See, paragraph [0016] of Fase. However, Fase does not disclose or suggest any products that are a shelf-stable ready-to-eat food and have the claimed crispy outer shell. Fase discloses that the product is par fried first and that a subsequent final frying step is needed before consumption. A person of ordinary skill in the art would readily recognize that par frying refers to a process where a part of the water is evaporated and crust formation starts. After par frying, the product is typically frozen, packaged and distributed to a home or a restaurant where the product is “final fried” before it can be consumed. See, e.g., paragraph [0042] of Fase. Fase’s product therefore clearly cannot constitute a shelf-stable ready-to-eat food as recited in independent claim 1. As par frying is the only process, which Fase discloses is able to “impart a desired texture (e.g., crispiness) to the substrate” it would be readily understood by a person of ordinary skill in the art that any products by Fase, which might have a crispy outer shell, are certainly not shelf stable ready-to-eat foods. See, paragraph [0042] of Fase...”.
Applicant’s remarks are not persuasive. Fase, Jr. discloses many embodiments of the invention, which includes other stuffed product. The instant claim is directed to a product and not the process of making the product, wherein Fase, Jr. clearly teaches the substrate as the outer shell of the food product wherein the outer shell is crispy ([0005], [0015], [0042]).  Additionally, as discussed in the above rejection,  With respect to the new limitation of “…shelf-stable…” as recited in line 20 and “…wherein the product has a shelf-life of at least 3 months…” as recited in line 21; as Fase, Jr. et al. as modified by Mateus et al. uses like materials in a like manner as claimed, it would therefore be expected that the food product will have the same characteristics claimed, particularly the shelf-stable and shelf-like of at least 3 months, absent a showing otherwise. 

Applicant asserts “…Mateus, as explicitly conceded by the Examiner, does not use the term “crispy” in the description as a hard texture and hence cannot cure deficiencies of Fase. Even more so, Mateus explicitly discloses that having a product that is hard in texture is a “potential drawback” and recommends using a semi-liquid filling to a dough-based product to achieve a “softer nutritional product”. See, paragraph [0117] of Mateus. As such, a combined disclosure of Fase and Mateus cannot provide a teaching to a person of ordinary skill in the art for a shelf-stable ready-to-eat food, which has a crispy outer shell, as required by independent claim 1 and claims depending therefrom.
Applicant further notes that Mateus fails to disclose or suggest any of the at least one first legume and the at least second legume as recited in independent claim 1...”.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Mateus is relied upon for the teaching of the filling and not relied upon for an crispy outer layer in the combined prior art rejections. Fase, Jr. clearly teaches the substrate as the outer shell of the food product wherein the outer shell is crispy ([0005], [0015], [0042]). Mateus et al. teach similar products which can have added vitamins and/or minerals to make the product more nutritional and stable. In addition, to the extent that Fase, Jr. et al. fails to expressly teach a creamy filling, it would have been obvious to use a creamy legume based inner filling, because Mateus et al. teach that creamy fillings were suitable for similar coextruded products at the time of filing. 
Additionally, Mateus is not considered a teaching away from crispy outer layer as Applicants asserted. While Mateus, [0117] discussed hard texture due to shelf-life aging of dough, Mateus does not teaches away from crispy outer layer.  Mateus does not even use the term “crispy” in the description as a hard texture.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792